Execution Version


CLASS A CONVERTIBLE PREFERRED UNIT
PURCHASE AGREEMENT
DATED JULY 31, 2016
BY AND AMONG
MID-CON ENERGY PARTNERS, LP
AND
THE PURCHASERS NAMED ON SCHEDULE A HERETO





TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.01    Definitions    1
SECTION 1.02    Accounting Procedures and Interpretation    7
ARTICLE II
SALE AND PURCHASE
SECTION 2.01    Sale and Purchase    8
SECTION 2.02    Funding Notices    8
SECTION 2.03    Closing    9
SECTION 2.04    Independent Nature of Purchasers’ Obligations and Rights    9
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
SECTION 3.01    Formation and Qualification    9
SECTION 3.02    Capitalization    10
SECTION 3.03    SEC Documents    10
SECTION 3.04    Independent Accountants    11
SECTION 3.05    Independent Reserve Engineer    11
SECTION 3.06    Litigation    11
SECTION 3.07    No Material Adverse Change    11
SECTION 3.08    Authority; Enforceability    11
SECTION 3.09    Approvals    12
SECTION 3.10    Compliance with Law    12
SECTION 3.11    Valid Issuance    12
SECTION 3.12    Absence of Defaults and Conflicts    12
SECTION 3.13    Absence of Labor Dispute    13
SECTION 3.14    Possession of Intellectual Property    13
SECTION 3.15    Permits    13
SECTION 3.16    Title to Property    13
SECTION 3.17    Reserve Estimates    14
SECTION 3.18    Environmental Laws    14
SECTION 3.19    No Preemptive Rights    14
SECTION 3.20    Investment Company Status    15
SECTION 3.21    MLP Status    15
SECTION 3.22    No Registration Required    15
SECTION 3.23    No Integration    15
SECTION 3.24    Certain Fees    15
SECTION 3.25    Form S-3 Eligibility    15
SECTION 3.26    Tax Returns    15
SECTION 3.27    Insurance    16
SECTION 3.28    Compliance with the Sarbanes-Oxley Act    16
SECTION 3.29    ERISA Compliance    16
SECTION 3.30    No Restrictions on Distributions    16
SECTION 3.31    Related Party Transactions    16
SECTION 3.32    OFAC    16
SECTION 3.33    FCPA    17
SECTION 3.34    Money Laundering Laws    17
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
SECTION 4.01    Valid Existence    17
SECTION 4.02    No Consents; Violations, Etc    17
SECTION 4.03    Investment    18
SECTION 4.04    Nature of Purchaser    18
SECTION 4.05    Receipt of Information    18
SECTION 4.06    Restricted Securities    18
SECTION 4.07    Certain Fees    18
SECTION 4.08    Legend    18
SECTION 4.09    Reliance on Exemptions    19
SECTION 4.10    Authority    19
ARTICLE V
COVENANTS
SECTION 5.01    Taking of Necessary Action    19
SECTION 5.02    Public Announcements    19
SECTION 5.03    Disclosure; Public Filings    20
SECTION 5.04    NASDAQ Listing of Additional Shares    20
SECTION 5.05    Use of Proceeds    20
SECTION 5.06    ATM Program    20
ARTICLE VI
CLOSING CONDITIONS
SECTION 6.01    Conditions to Closing.    20
SECTION 6.02    Partnership Deliveries    21
SECTION 6.03    Purchaser Deliveries    22
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
SECTION 7.01    Indemnification by the Partnership    23
SECTION 7.02    Indemnification by Purchasers    23
SECTION 7.03    Indemnification Procedure    23
SECTION 7.04    Tax Treatment    24
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01    Interpretation    24
SECTION 8.02    Survival of Provisions    25
SECTION 8.03    No Waiver; Modifications in Writing    25
SECTION 8.04    Binding Effect; Assignment    25
SECTION 8.05    Communications    26
SECTION 8.06    Entire Agreement    27
SECTION 8.07    Governing Law; Submission to Jurisdiction    27
SECTION 8.08    Waiver of Jury Trial    27
SECTION 8.09    Execution in Counterparts    27
SECTION 8.10    Termination    27
SECTION 8.11    Recapitalization, Exchanges, Etc    28
SECTION 8.12    Specific Performance    28


Schedules and Exhibits:
Schedule A    —    List of Purchasers and Purchase Prices
Schedule 8.05    —    Notice and Contact Information
Exhibit A    —    Term Sheet
Exhibit B    —    Form of General Partner Officer’s Certificate
Exhibit C    —    Form of Purchaser’s Officer’s Certificate
Exhibit D    —    Form of General Partner Waiver
Exhibit E    —    Form of Joinder Agreement







CLASS A CONVERTIBLE PREFERRED UNIT
PURCHASE AGREEMENT
CLASS A CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT dated July 31, 2016 (this
“Agreement”), by and among Mid-Con Energy Partners, LP, a Delaware limited
partnership (the “Partnership”), and each of the Purchasers listed in Schedule A
attached hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”).
WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, certain Class A Convertible
Preferred Units (as defined below);
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the General Partner (as defined herein) will execute and deliver
an amendment, in the form and substance to be mutually agreed on in good faith
by the Parties, reflecting the applicable terms of the Term Sheet (the
“Partnership Agreement Amendment”) to the Partnership Agreement (as defined
herein), which amendment shall establish the terms of the Class A Convertible
Preferred Units; and
WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and the Purchasers will enter into a
registration rights agreement, in the form and substance to be mutually agreed
on in good faith by the Parties, reflecting the applicable terms of the Term
Sheet (the “Registration Rights Agreement”), pursuant to which the Partnership
will provide the Purchasers with certain registration rights with respect to the
Conversion Units (as defined below).
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01
    Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings indicated:
“Action” against a Person means any lawsuit, action, proceeding, investigation,
inquiry, or complaint before any Governmental Authority, mediator or arbitrator.
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. For the avoidance of doubt, for purposes
of this Agreement, any fund, entity or account managed, advised or sub-advised,
directly or indirectly, by a Purchaser or any of its Affiliates, or the direct
or indirect equity owners, including general partners of a Purchaser or any of
its Affiliates, shall be considered an Affiliate of such Purchaser.
“Agreement” has the meaning given to such term in the introductory paragraph
hereof.
“Amended Partnership Agreement” means the Partnership Agreement, as amended as
of the Closing Date, including pursuant to the Partnership Agreement Amendment.
“Anticipated Closing Date” has the meaning given to such term in Section 2.02.
“ATM Managers” means RBC Capital Markets, LLC, Wells Fargo Securities, LLC, UBS
Securities LLC, Raymond James & Associates, Inc. and MLV & Co. LLC.
“ATM Program” means the at-the-market offering program to which the Distribution
Agreement relates.
“Board” means the board of directors of the General Partner.
“Bonanza” means Bonanza Capital, Ltd., a Texas limited partnership.
“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banks located in Tulsa, Oklahoma are authorized or obligated to close.
“Cawley Gillespie” has the meaning given to such term in Section 3.05.
“Class A Convertible Preferred Units” means Class A Convertible Preferred Units
representing limited partner interests in the Partnership, the terms of which
are to be set forth in the Amended Partnership Agreement.
“Closing” means the consummation of the purchase and sale of the Purchased Units
on the Closing Date hereunder.
“Closing Date” has the meaning given to such term in Section 2.03.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.
“Conversion Units” means Common Units issuable upon conversion of any of the
Class A Convertible Preferred Units.
“Credit Agreement” shall mean, the Credit Agreement, dated as of April 23, 2012,
as amended, by and among the Operating Subsidiary, as borrower, the Partnership,
as guarantor, Wells Fargo Bank, National Association, as administrative agent
and collateral agent, and the other financial institutions party thereto.
“Delaware LLC Act” means the Delaware Limited Liability Company Act.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Designation Notice” has the meaning given to such term in Section 2.01(b).
“Designation Units” has the meaning given to such term in Section 2.01(b).
“Distribution Agreement” means the Equity Distribution Agreement by and among
the Partnership, the General Partner and the Operating Subsidiary and the ATM
Managers, dated May 5, 2015.
“Environmental Laws” has the meaning given to such term in Section 3.18.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“ERISA Affiliate” means, with respect to the Partnership Entities, any trade or
business (whether or not incorporated) under common control with the Partnership
Entities within the meaning of Section 414(b) or (c) of the Code and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.
“Expense Notice” has the meaning given to such term in Section 2.02.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Founders” means S. Craig George, Charles R. Olmstead and Jeffrey Olmstead,
collectively.
“Funding Notice” has the meaning given to such term in Section 2.02.
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
“General Partner” means Mid-Con Energy GP, LLC, a Delaware limited liability
company and the general partner of the Partnership.
“Governmental Authority” means, with respect to any Person, the country, state,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau, instrumentality, official or other regulatory (including self-regulated
organizations or other non-governmental regulatory authorities) of any of them
and any monetary authorities that exercise valid jurisdiction over any such
Person or such Person’s Property. Unless otherwise specified, all references to
Governmental Authority herein shall mean a Governmental Authority having
jurisdiction over, where applicable, any of the Partnership Entities or their
Properties.
“GP LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the General Partner dated as of December 11, 2011, as amended to
date.
“Grant Thornton” has the meaning given to such term in Section 3.04.
“Indemnified Party” has the meaning given to such term in Section 7.03.
“Indemnifying Party” has the meaning given to such term in Section 7.03.
“Joinder Agreement” has the meaning given to such term in Section 2.01(b).
“Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law, ordinance rule or
regulation.
“Leased and Subleased Properties” has the meaning given to such term in Section
3.16.
“Lock-Up Agreement” means the Lock-Up Agreement, in form and substance to be
mutually agreed on in good faith by the Parties, reflecting the applicable terms
of the Term Sheet.
“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude or other encumbrance upon or with respect to any property of any kind.
“LTIP” means the Mid-Con Energy Partners, LP Long-Term Incentive Plan, as
amended.
“Mid-Con Energy Operating” means Mid-Con Energy Operating, LLC, a Delaware
limited liability company and Affiliate of the General Partner.
“Monitoring Agreement” means the Monitoring Agreement, in form and substance to
be mutually agreed on in good faith by the Parties, reflecting the applicable
terms of the Term Sheet.
“Multiemployer Plan” has the meaning given to such term in Section 3.29.
“NASDAQ” means National Association of Securities Dealers Automated Quotation
System Global Select Market.
“New Investor” has the meaning given to such term in Section 2.01(c).
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Operating Subsidiary” means Mid-Con Energy Properties, LLC, a Delaware limited
liability company and wholly-owned Subsidiary of the Partnership.
“Organizational Documents” means (a) in the case of a corporation, its charter
and by-laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
“Outstanding” has the meaning given to such term in the Partnership Agreement.
“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership, dated as of December 20, 2011, as amended to date.
“Partnership Agreement Amendment” has the meaning given to such term in the
recitals to this Agreement.
“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.
“Partnership Documents” means (a) the Credit Agreement and (b) all other
contracts, indentures, mortgages, deeds of trust, loan or credit agreements,
bonds, notes, debentures, evidences of indebtedness, swap agreements, leases or
other instruments or agreements to which any of the Partnership Entities is a
party or by which any of the Partnership Entities is bound or to which any of
the property or assets of the Partnership Entities is subject that, solely in
the case of this clause (b), are material with respect to the Partnership
Entities taken as a whole.
“Partnership Entities” means the Partnership and the Operating Subsidiary.
“Partnership Material Adverse Effect” means any change, event or effect that,
individually or together with any other changes, events or effects, (a) has a
material adverse effect on (i) the legality, validity or enforceability of any
Transaction Agreement, or (ii) the financial condition, business, assets or
results of operations of the Partnership Entities, considered as a single
enterprise, or (b) the ability of the Partnership or the General Partner to
perform its obligations under the Transaction Agreements in full on a timely
basis. Notwithstanding the foregoing, a “Partnership Material Adverse Effect”
shall not include any effect to the extent resulting or arising from: (i) any
change in general economic conditions in the industries or markets in which any
of the Partnership Entities operate that do not have a disproportionate effect
on the Partnership Entities, considered as a single enterprise; (ii) any
engagement in hostilities pursuant to a declaration of war, or the occurrence of
any military or terrorist attack; (iii) changes in GAAP or other accounting
principles, except to the extent such change has a disproportionate effect on
the Partnership Entities, considered as a single enterprise; (iv) changes in
commodity prices, except to the extent such change has a disproportionate effect
on the Partnership Entities, considered as a single enterprise; or (v) other
than for purposes of Section 3.12, the consummation of the transactions
contemplated hereby.
“Partnership Related Parties” has the meaning given to such term in Section
7.02.
“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
“Per Unit Price” means $2.15.
“Permits” has the meaning given to such term in Section 3.15.
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
“PIK Units” means a Class A Convertible Preferred Unit issued pursuant to a
Class A Convertible Preferred Unit distribution, as contemplated by the
applicable terms of the Term Sheet.
“Plan” has the meaning given to such term in Section 3.29.
“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).
“Purchase Price” means, with respect to each Purchaser, the dollar amount set
forth opposite such Purchaser’s name under the heading “Purchase Price” on
Schedule A hereto, as adjusted in accordance with Section 8.11, if applicable;
provided, that in no event will the Purchase Price applicable to such Purchaser
be increased without the prior written consent of such Purchaser.
“Purchased Units” means, with respect to each Purchaser, the number of Class A
Convertible Preferred Units equal to the quotient determined by dividing (a) the
Purchase Price set forth opposite such Purchaser’s name under the heading
“Purchase Price” on Schedule A hereto by (b) the Per Unit Price.
“Purchaser” and “Purchasers” have the meanings given to such terms in the
introductory paragraph of this Agreement.
“Purchaser Designee” has the meaning given to such term in Section 2.01(b).
“Purchaser Material Adverse Effect” means any material adverse effect on the
ability of a Purchaser to perform its obligations under the Transaction
Agreements on a timely basis.
“Purchaser Related Parties” has the meaning given to such term in Section 7.01.
“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.
“Reimbursable Legal Expenses” means the out-of-pocket legal expenses actually
incurred by Bonanza prior to the Closing in connection with the consummation of
the transactions contemplated by the Transaction Agreements; provided, however,
that the Reimbursable Legal Expenses shall not exceed $25,000 in the aggregate.
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“SEC” means the United States Securities and Exchange Commission.
“SEC Documents” has the meaning given to such term in Section 3.03.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.
“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.
“Standstill Agreement” means the Standstill Agreement by and between the
Partnership and the Purchasers, in form and substance to be mutually agreed on
in good faith by the Parties, reflecting the applicable terms of the Term Sheet.
“Subsidiary” means, as to any Person, (a) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (b) any limited partnership of
which (i) a majority of the voting power to elect a majority of the board of
directors or board of managers of the general partner of such limited
partnership and (ii) a majority of the outstanding limited partner interests is
at the time directly or indirectly owned or controlled by such Person.
“Term Sheet” means the Term Sheet, attached hereto as Exhibit A, reflecting the
Parties’ mutual understanding of certain material terms relating to this
Agreement and the substance of the Transaction Agreements.
“Third Party Claim” has the meaning given to such term in Section 7.03.
“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Partnership Agreement Amendment, the Standstill Agreement,
the Monitoring Agreement, the Lock-Up Agreement and any amendments, supplements,
continuations or modifications thereto. References to the Partnership Agreement
Amendment shall be deemed to include the Amended Partnership Agreement unless
the context requires otherwise.
SECTION 1.02
    Accounting Procedures and Interpretation. Unless otherwise specified in this
Agreement, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters under this Agreement shall be
made, and all financial statements and certificates and reports as to financial
matters required to be furnished to the Purchasers under this Agreement shall be
prepared, in accordance with GAAP applied on a consistent basis during the
periods involved (except, in the case of unaudited statements, as permitted by
Form 10-Q promulgated by the SEC) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto.
ARTICLE II
    
SALE AND PURCHASE
SECTION 2.01
    Sale and Purchase.
(a)
    Subject to the terms and conditions hereof, the Partnership will issue and
sell to each Purchaser on the Closing Date, and each Purchaser hereby agrees,
severally and not jointly, to purchase from the Partnership on the Closing Date,
such Purchaser’s respective Purchased Units, as set forth on Schedule A hereto.
(b)
    By written notice to the Partnership (a “Designation Notice”), a Purchaser
may designate an Affiliate or another Purchaser (a “Purchaser Designee”) to
acquire all or any portion of the Purchased Units otherwise issuable to such
Purchaser at Closing (such Purchased Units, the “Designated Units”), and such
Purchaser Designee shall, if not already a signatory to this Agreement, execute
and deliver to the Partnership a joinder agreement, in the form attached hereto
as Exhibit E (a “Joinder Agreement”), pursuant to which such Purchaser Designee
shall agree (i) to join and become a party to this Agreement; (ii) to be bound
by all covenants, agreements, representations, warranties and acknowledgments
attributable to the Purchasers hereunder, as if made by, and with respect to,
such Purchaser Designee; and (iii) to perform all obligations and duties
required of a Purchaser with respect to Purchased Units. Upon receipt by the
Partnership of (x) a Designation Notice, executed by the designating Purchaser
and acknowledged in writing by the Purchaser Designee, specifying the name of
the Purchaser Designee and the number of Purchased Units to be designated
thereby, and (y) a fully executed Joinder Agreement, if applicable, Schedule A
and Schedule 8.05 hereto shall be amended, without further action of any Party
hereto, to include such Purchaser Designee and, with respect to Schedule A, to
reflect the designation of the Designated Units from the designating Purchaser
to such Purchaser Designee.
(c)
    By written notice to the Purchasers, the Partnership may, without further
action of any Party hereto, amend Schedule A and Schedule 8.05 hereto to include
one or more additional Purchasers (each, a “New Investor”), to whom the
Partnership will issue and sell on the Closing Date, subject to the terms and
conditions hereof, Purchased Units with an aggregate Purchase Price not to
exceed $5.0 million. Prior to the Partnership’s amendment of Schedule A and
Schedule 8.05 hereto, each New Investor shall execute and deliver to the
Partnership a Joinder Agreement, pursuant to which such New Investor shall agree
(i) to join and become a party to this Agreement; (ii) to be bound by all
covenants, agreements, representations, warranties and acknowledgments
attributable to the Purchasers hereunder, as if made by, and with respect to,
such New Investor; and (iii) to perform all obligations and duties required of a
Purchaser with respect to Purchased Units.
SECTION 2.02
    Funding Notices. On or prior to the tenth Business Day prior to the date on
which the Partnership reasonably anticipates a Closing to occur (the
“Anticipated Closing Date”), the Partnership shall deliver a written notice (the
“Funding Notice”) to each of the Purchasers (a) specifying the Anticipated
Closing Date, (b) directing each such Purchaser to pay the Purchase Price for
its Purchased Units by wire transfer(s) of immediately available funds to the
Partnership Bank Account, prior to 10:00 a.m. Central Time on the Closing Date,
and (c) specifying wiring instructions for wiring funds into the Partnership
Bank Account. Within one Business Day following the delivery by the Partnership
of the Funding Notice, Bonanza shall deliver a written notice (the “Expense
Notice”) to the Partnership, specifying the amount of Reimbursable Legal
Expenses.
SECTION 2.03
    Closing. Subject to the terms and conditions hereof, the Closing shall take
place remotely via electronic exchange of documents and signatures on the first
Business Day after satisfaction or waiver of the conditions set forth in
Sections 6.01(a), 6.01(b) and 6.01(c) has occurred (other than those conditions
that are by their terms to be satisfied at the Closing) (the date of the Closing
being referred to herein as the “Closing Date”); provided that the Closing Date
shall not be earlier than the date set forth in the applicable Funding Notice
unless mutually agreed by the Parties.
SECTION 2.04
    Independent Nature of Purchasers’ Obligations and Rights. The respective
representations, warranties and obligations of each Purchaser under the
Transaction Agreements are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
representations and warranties or the performance of the obligations of any
other Purchaser under any Transaction Agreement. The failure or waiver of
performance under any Transaction Agreement by any Purchaser, or on its behalf,
does not excuse performance by any other Purchaser. Nothing contained in any
Transaction Agreement, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Agreements. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the Registration Rights Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose; provided that any enforcement of an indemnity claim may only be
initiated by holders of a majority of the Purchased Units then outstanding. The
failure or waiver of performance by any Purchaser does not excuse performance by
any other Purchaser.
ARTICLE III
    
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership represents and warrants to the Purchasers that the
representations and warranties set forth in this ARTICLE III are true and
correct as of the date of this Agreement and as of the Closing Date.
SECTION 3.01
    Formation and Qualification. The General Partner and each of the Partnership
Entities has been duly formed and is validly existing and in good standing under
the Laws of the State or other jurisdiction of its organization and has the
requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its Properties and carry on its business as now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect. The General Partner and each of the
Partnership Entities is duly qualified or licensed and in good standing as a
foreign corporation, limited partnership, limited liability company or unlimited
liability company, as applicable, and is authorized to do business in each
jurisdiction in which the ownership or leasing of its Properties or the
character of its operations makes such qualification necessary, except where the
failure to obtain such qualification, license, authorization or good standing
would not be reasonably likely, individually or in the aggregate, to have a
Partnership Material Adverse Effect.
SECTION 3.02
    Capitalization.
(a)
    The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Class A Convertible Preferred Units as reflected in
the Amended Partnership Agreement.
(b)
    As of the date hereof, the Founders own 100% of the membership interests in
the General Partner. Such membership interests have been duly authorized and
validly issued in accordance with the GP LLC Agreement and are fully paid (to
the extent required by the GP LLC Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware LLC Act).
(c)
    The General Partner is the sole general partner of the Partnership and owns
an interest in the Partnership (the “GP Interest”), and at the Closing Date,
will be the sole general partner of the Partnership and will own the GP
Interest. Such GP Interest has been duly authorized and validly issued in
accordance with the Partnership Agreement, and the General Partner owns such GP
Interest free and clear of all Liens (except restrictions on transferability as
described in the SEC Documents), other than those created by or arising under
the Delaware LP Act.
(d)
    As of the date hereof, other than the GP Interest and its indirect ownership
interests in the Operating Subsidiary, the General Partner does not own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity. As of the date hereof, other than the Partnership’s ownership
of the Operating Subsidiary, none of the Partnership or the Operating Subsidiary
owns, directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity.
(e)
    All outstanding Common Units and the limited partner interests represented
thereby have been duly authorized and validly issued in accordance with the
Partnership Agreement and are fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).
(f)
    The Partnership’s currently outstanding Common Units are registered pursuant
to Section 12(b) of the Exchange Act and are quoted on the NASDAQ, and the
Partnership has taken no action designed to terminate the registration of such
Common Units under the Exchange Act nor has the Partnership received any
notification that the SEC is contemplating terminating such registration.
SECTION 3.03
    SEC Documents.    The Partnership has filed with the SEC all reports,
schedules and statements required to be filed by it under the Exchange Act on a
timely basis since January 1, 2015 (all such documents filed prior to the date
hereof, collectively, the “SEC Documents”). The SEC Documents, including any
audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed, (a) complied as to form in all material
respects with applicable requirements of the Exchange Act and Securities Act and
the applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto, (b) were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC), (c) fairly present (subject in the case
of unaudited statements to normal, recurring and year-end audit adjustments) in
all material respects the consolidated financial position of the Partnership as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended and (d) did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
SECTION 3.04
    Independent Accountants. Grant Thornton LLP (“Grant Thornton”), who
certified the audited consolidated financial statements of the Partnership
Entities as of December 31, 2015 and 2014 and for the years ended December 31,
2015, 2014, and 2013 are independent public accountants as required by the
Securities Act, the Securities Act Regulations and the standards of the Public
Company Accounting Oversight Board.
SECTION 3.05
    Litigation. Except as described in the SEC Documents, no Action by or before
any court or governmental or other regulatory or administrative agency,
authority or body or any arbitrator involving any of the Partnership Entities or
their property is pending, or to the knowledge of any of the Partnership
Entities, threatened that would reasonably be expected, individually or in the
aggregate, to have a Partnership Material Adverse Effect or prevent the
performance by the Partnership of its obligations under this Agreement or the
consummation by the Partnership of the transactions contemplated by this
Agreement.
SECTION 3.06
    No Material Adverse Change. Since December 31, 2015, (a) none of the
Partnership Entities has, directly or indirectly, sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental Action, order or decree and (b) since such date, there has not been
any change in the capitalization or material increase in long-term debt of the
Partnership Entities, or any adverse change in or affecting the condition
(financial or otherwise), Properties, assets, liabilities, results of
operations, earnings, business or prospects of the Partnership Entities, taken
as a whole, in each case as would not reasonably be expected to have a
Partnership Material Adverse Effect.
SECTION 3.07
    Authority; Enforceability. The Partnership and the General Partner have all
necessary limited partnership and limited liability company, as applicable,
power and authority to execute, deliver and perform their obligations under the
Transaction Agreements to which they are parties and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
the Partnership and the General Partner of the Transaction Agreements to which
they are parties and the consummation of the transactions contemplated thereby
have been duly authorized by all necessary action on their part; and, assuming
the due authorization, execution and delivery by the other parties thereto, each
of the Transaction Agreements to which either the Partnership or the General
Partner is a party will constitute the legal, valid and binding obligations of
the Partnership or the General Partner, as applicable, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.
SECTION 3.08
    Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of the Transaction Agreements to which it is a party or the
issuance and sale of the Purchased Units, except (a) as required by the SEC in
connection with the Partnership’s obligations under the Registration Rights
Agreement or (b) as may be required under the state securities or “Blue Sky”
Laws.
SECTION 3.09
    Compliance with Law. None of the Partnership Entities is in violation of any
Law applicable to such Partnership Entity, except as would not, individually or
in the aggregate, have a Partnership Material Adverse Effect. The Partnership
Entities each possess all Permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such Permits would not, individually or in the aggregate,
have a Partnership Material Adverse Effect, and none of the Partnership Entities
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except where such
potential revocation or modification would not, individually or in the
aggregate, have a Partnership Material Adverse Effect.
SECTION 3.10
    Valid Issuance. The offer and sale of the Purchased Units and the limited
partner interests represented thereby will be duly authorized by the Partnership
pursuant to the Amended Partnership Agreement and, when issued and delivered to
the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by and the
Amended Partnership Agreement), nonassessable (except as such nonassessability
may be affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act),
and will be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Amended Partnership Agreement and under
applicable state and federal securities Laws. Upon issuance in accordance with
the terms of the Amended Partnership Agreement, the Conversion Units and PIK
Units will be duly authorized by the Partnership pursuant to the Amended
Partnership Agreement and will be validly issued, fully paid (to the extent
required by the Amended Partnership Agreement), nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act), and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Amended Partnership
Agreement and under applicable state and federal securities Laws.
SECTION 3.11
    Absence of Defaults and Conflicts. None of the Partnership Entities is in
violation of its Organizational Documents or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
Partnership Document, except for such defaults that would not reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect. Neither the execution, delivery and performance by the
Partnership or the General Partner of the Transaction Agreements to which it is
a party (including issuance of the Conversion Units in accordance with the terms
of the Transaction Agreements) nor the issuance and sale of the Purchased Units
and compliance by the Partnership or the General Partner with its obligations
under the Transaction Agreements to which it is a party will, whether with or
without the giving of notice or passage of time or both, require any consent,
approval or notice under, or will constitute a violation or breach of, the
Amended Partnership Agreement or the GP LLC Agreement, conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any Lien upon any property or assets of the Partnership Entities
pursuant to, any Partnership Documents, except for such conflicts, breaches,
defaults or Liens that would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect, nor will such
action result in any violation of the provisions of the Organizational Documents
of any of the Partnership Entities or any applicable Law, judgment, order, writ
or decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Partnership Entities or any of their
respective assets, Properties or operations.
SECTION 3.12
    Absence of Labor Dispute.  No labor problem or dispute with the employees of
Mid-Con Energy Operating exists or, to the knowledge of any of the Partnership
Entities, is threatened or imminent, and the Partnership is not aware of any
existing or imminent labor disturbance by the employees of any of the principal
suppliers, contractors or customers of the Partnership Entities that would
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.
SECTION 3.13
    Possession of Intellectual Property.  The Partnership Entities own, possess,
license or have adequate rights to use, on reasonable terms, all material
patents, patent rights, patent applications, licenses, inventions, copyrights,
inventions, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade and service mark registrations, trade names,
service names, software, internet addresses, domain names and other intellectual
property that is described in the SEC Documents or that is necessary for the
conduct of their respective businesses as currently conducted or as proposed to
be conducted and as described in the SEC Documents, except where the failure to
have such licenses or rights to use such intellectual property would not
reasonably be expected, individually or in the aggregate, to have a Partnership
Material Adverse Effect.
SECTION 3.14
    Permits.  The Partnership Entities have such material licenses,
certifications, permits, consents, franchises, approvals, clearances and
authorizations of governmental or other regulatory authorizations (“Permits”) as
are necessary to conduct their business as currently conducted or to own, lease
and operate its Properties in the manner described in the SEC Documents, except
as described in the SEC Documents. The Partnership Entities are in compliance
with the terms and conditions of such Permits, except where the failure to so
comply would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.
SECTION 3.15
    Title to Property.  The Operating Subsidiary has (a) good, valid and
defensible title to the interests in the oil and gas Properties supporting the
estimates of its net proved reserves contained in the SEC Documents, (b) good
and indefeasible title to all real property owned by it, other than the oil and
gas Properties covered by clause (a), and (c) good title to all personal
property described in the SEC Documents as being owned by it, in each case free
and clear of all Liens except (i) such as are described in the SEC Documents,
(ii) such as arise in connection with the Credit Agreement, or (iii) such as do
not (individually or in the aggregate) materially interfere with the use made or
proposed to be made of such Properties by the Partnership Entities as described
in the SEC Documents. The working interests derived from oil, gas and mineral
leases or mineral interests, which constitute a portion of the real property
held or leased by the Operating Subsidiary, reflect in all material respects the
right of the Operating Subsidiary to explore for, develop and produce
hydrocarbons from such real property, and the care taken by the Operating
Subsidiary and any of its predecessors in interest who are or were affiliates of
the Partnership Entities with respect to acquiring or otherwise procuring such
leases or mineral interests was generally consistent with standard industry
practices in the areas in which the Operating Subsidiary and any of its
predecessors who are or were affiliates of the Partnership Entities operates for
acquiring or procuring leases and interests therein to explore for, develop and
produce hydrocarbons. All real property and buildings held under lease or
sublease by the Operating Subsidiary, except the oil and gas Properties covered
by clause (a) above (the “Leased and Subleased Properties”), are held by it
under valid, subsisting and enforceable leases or subleases, as the case may be,
subject to exceptions that do not materially interfere with the use made and
proposed to be made of such Leased and Subleased Properties by the Operating
Subsidiary as described in the SEC Documents, and all such leases and subleases
are in full force and effect. The Operating Subsidiary has not received any
notice of any claim that has been asserted by anyone adverse to the rights of
the Operating Subsidiary under any of the leases or subleases mentioned in the
prior sentence above or affecting or questioning the rights of the Operating
Subsidiary to the continued possession of the Leased and Subleased Properties
under any such lease or sublease except for such claims that would not
reasonably be expected, individually or in the aggregate, to have a Partnership
Material Adverse Effect.
SECTION 3.16
    Reserve Estimates. The historical information underlying the estimates of
oil and gas reserves of the Partnership Entities, which were supplied by the
Partnership Entities to Cawley Gillespie for purposes of auditing the reserve
information included in the SEC Documents, including, without limitation,
production, volumes and rates, costs of operation and development, current
prices for production, agreements relating to current and future operations and
sales of production, was true and correct in all material respects on the dates
of such reserve reports and was prepared in all material respects in accordance
with customary industry practices. Other than normal production of the reserves,
intervening market commodity price fluctuations, fluctuations in demand for such
products, adverse weather conditions, unavailability or increased costs of rigs,
equipment, supplies or personnel, the timing of third party operations and other
factors, in each case as described in the SEC Documents, the Partnership is not
aware of any facts or circumstances that (i) would result in a material adverse
change in the aggregate net reserves, or the present value of future net cash
flows therefrom, as described in the SEC Documents, or (ii) cause them to
believe that such estimates do not fairly reflect the oil and gas reserves of
the Partnership Entities. Estimates of such reserves and present values as
described in the SEC Documents comply in all material respects with the
applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act.
SECTION 3.17
    No Preemptive Rights. The holders of outstanding Common Units are not
entitled to preemptive rights to subscribe for (a) any of the Class A
Convertible Preferred Units to be issued and sold to the Purchasers pursuant to
this Agreement or (b) the Conversion Units to be issued upon conversion of the
Class A Convertible Preferred Units.
SECTION 3.18
    Investment Company Status. The Partnership is not, and upon the issuance and
sale of the Purchased Units as herein contemplated and the application of the
net proceeds therefrom, the Partnership will not be, an “investment company” or
an entity “controlled” by an “investment company” as such terms are defined in
the Investment Company Act of 1940, as amended, and the rules and regulations of
the SEC promulgated thereunder.
SECTION 3.19
    MLP Status. The Partnership is properly treated as a partnership for United
States federal income tax purposes and has, for each taxable year beginning
after December 31, 2011 during which the Partnership was in existence, met the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code.
The Partnership expects to meet the gross income requirements of Section
7704(c)(2) of the Code for its taxable year ending December 31, 2016.
SECTION 3.20
    No Registration Required. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement and their compliance
with the agreements set forth in this Agreement, the sale and issuance of the
Purchased Units (and the Conversion Units) pursuant to this Agreement is exempt
from the registration requirements of the Securities Act, and neither the
Partnership nor, to the Partnership’s knowledge, any authorized Representative
acting on its behalf has taken or will take any action hereafter that would
cause the loss of such exemption. The issuance and sale of the Purchased Units
and the issuance of the Conversion Units upon conversion of the Class A
Convertible Preferred Units do not contravene the rules and regulations of the
NASDAQ.
SECTION 3.21
    No Integration. Neither the Partnership nor any of its Affiliates has,
directly or indirectly through any Representative, made any offers or sales of
any security of the Partnership or solicited any offers to buy any security that
is or will be integrated with the sale of the Purchased Units in a manner that
would require the offer and sale of the Purchased Units to be registered under
the Securities Act.
SECTION 3.22
    Certain Fees. No fees or commissions are or will be payable by the
Partnership to brokers, finders or investment bankers with respect to the sale
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.
SECTION 3.23
    Form S-3 Eligibility. The Partnership is eligible to register the resale of
the Conversion Units by the Purchasers on a registration statement on Form S-3
under the Securities Act.
SECTION 3.24
    Tax Returns. The Partnership Entities have filed all foreign, federal, state
and local tax returns that are required to be filed or have obtained extensions
thereof, except where the failure so to file would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect, and have paid all taxes (including, without limitation, any estimated
taxes) required to be paid and any other assessment, fine or penalty, to the
extent that any of the foregoing is due and payable, except for any such tax,
assessment, fine or penalty that is currently being contested in good faith by
appropriate actions and except for such taxes, assessments, fines or penalties
the nonpayment of which would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.
SECTION 3.25
    Insurance. The Partnership Entities maintain, or are entitled to the
benefits of, insurance covering their Properties, operations, personnel and
businesses against such losses and risks as is reasonably adequate to protect
them and their businesses in a manner consistent with other businesses similarly
situated in similar industries. All policies of insurance insuring the
Partnership Entities or any of their respective businesses, assets, employees,
officers and directors are in full force and effect as of the date hereof; and
the Partnership Entities are in compliance with the terms of such policies in
all material respects.
SECTION 3.26
    Compliance with the Sarbanes-Oxley Act. The General Partner, the Partnership
Entities and, to the knowledge of the Partnership, the officers and directors of
the General Partner, in their capacities as such are in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated therewith that are effective and
applicable to the Partnership.
SECTION 3.27
    ERISA Compliance. Each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) for which any of the Partnership Entities or any ERISA
Affiliate (as defined below) would have any liability (each a “Plan”), including
the LTIP, has been maintained in material compliance with its terms and with the
material requirements of all applicable statutes, rules and regulations,
including ERISA and the Code, and, to the knowledge of the Partnership, each
“multiemployer plan” (as defined in Section 4001 of ERISA) to which the
Partnership Entities or any ERISA Affiliate contributes (a “Multiemployer Plan”)
is in material compliance with all applicable statutes, rules and regulations,
including ERISA and the Code. None of the Partnership Entities or any ERISA
Affiliate has incurred or reasonably expects to incur any material liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan” or (ii) Sections 412, 4971 or 4975 of the Code.
Except where noncompliance would not reasonably be expected to have a
Partnership Material Adverse Effect, each “employee benefit plan” established or
maintained by the Partnership Entities or any ERISA Affiliate that is intended
to be qualified under Section 401 of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would be reasonably likely
to cause the loss of such qualification.
SECTION 3.28
    No Restrictions on Distributions. None of the Partnership Entities is a
party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, the Partnership
from redeeming the Purchased Units pursuant to their terms or making
distributions on the Purchased Units or the Conversion Units, and no Partnership
Entity is a party to or otherwise bound by any instrument or agreement that
limits or prohibits or could limit or prohibit, directly or indirectly, any
Partnership Entity from making distributions on its limited or general
partnership interests, limited liability company interests, or other equity
interest, as the case may be, except in each case (a) pursuant to the Credit
Agreement, (b) for prohibitions mandated by the Laws of the jurisdiction of
formation of such Subsidiary and (c) as described in the SEC Documents.
SECTION 3.29
    Related Party Transactions. There are no business relationships or related
party transactions involving the Partnership or any of its Subsidiaries or, to
the knowledge of any of the Partnership Entities, any other Person that are
required to be described in the SEC Documents that have not been described as
required.
SECTION 3.30
    OFAC. No Partnership Entity nor, to the knowledge of any of the Partnership
Entities, any Representative of the Partnership Entities is currently subject to
any U.S. sanctions administered by the OFAC; and the Partnership Entities will
not directly or indirectly use the proceeds of the transactions contemplated
hereby, or lend, contribute or otherwise make available such proceeds to any
other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
SECTION 3.31
    FCPA. No Partnership Entity nor, to the knowledge of any of the Partnership
Entities, any Representative of the Partnership Entities has made any payment of
funds of the Partnership Entities or received or retained any funds in violation
of any Law, including the FCPA, which payment, receipt or retention is of a
character required to be disclosed in the SEC Documents.
SECTION 3.32
    Money Laundering Laws. The operations of the Partnership Entities are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines issued, administered or enforced by any
Governmental Authority (collectively, “Money Laundering Laws”); and no Action by
or before any court or Governmental Authority or any arbitrator or
non-governmental authority involving the Partnership Entities with respect to
Money Laundering Laws is pending or, to the knowledge of the Partnership
Entities, threatened.
ARTICLE IV
    
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself (and not with respect to any other Purchaser)
as follows as of the date of this Agreement and as of the Closing Date:
SECTION 4.01
    Valid Existence. Such Purchaser, if not an individual, (a) is duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization and (b) has the requisite power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not reasonably be expected,
individually or in the aggregate, to have a Purchaser Material Adverse Effect.
SECTION 4.02
    No Consents; Violations, Etc. The execution, delivery and performance of the
Transaction Agreements to which such Purchaser is a party by such Purchaser and
the consummation of the transactions contemplated thereby will not (a) require
any consent, approval or notice under, or constitute a violation or breach of,
the Organizational Documents of such Purchaser, if not an individual,
(b) constitute a violation or breach of, or a default (or an event that, with
notice or lapse of time or both, would constitute such a default or give rise to
any right of termination, cancellation or acceleration) under, any note, bond,
mortgage, lease, loan or credit agreement or other material instrument,
obligation or agreement to which such Purchaser is a party or by which such
Purchaser or any of its Properties may be bound, (c) violate any provision of
any Law or any order, judgment or decree of any court or Governmental Authority
having jurisdiction over such Purchaser or its Properties, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.
SECTION 4.03
    Investment. The Purchased Units are being acquired for such Purchaser’s own
account, or the accounts of clients for whom such Purchaser exercises
discretionary investment authority, not as a nominee or agent, and with no
present intention of distributing the Purchased Units or any part thereof, and
such Purchaser has no present intention of selling or granting any participation
in or otherwise distributing the same, in any transaction in violation of the
securities Laws of the United States of America or any state, without prejudice,
however, to such Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Units or the Conversion Units under a
registration statement under the Securities Act and applicable state securities
Laws or under an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144 promulgated under the
Securities Act).
SECTION 4.04
    Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an individual or an
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act, (b) by reason of its business and financial experience it has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Purchased Units, is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment and (c) it is not acquiring the Purchased Units with a view to,
or for offer or sale in connection with, any distribution thereof that could
result in such Purchaser being an “underwriter" within the meaning of section
2(11) of the Securities Act or result in any violation of the registration
requirements of the Securities Act.
SECTION 4.05
    Receipt of Information. Such Purchaser acknowledges that it (a) has access
to the SEC Documents, (b) has been provided a reasonable opportunity to ask
questions of and receive answers from Representatives of the Partnership
regarding such matters and (c) has sought such financial, accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the acquisition of the Purchased Units. Neither such
inquiries nor any other due diligence investigations conducted at any time by
such Purchasers shall modify, amend or affect such Purchasers’ right (i) to rely
on the Partnership’s representations and warranties contained in ARTICLE III
above or (ii) to indemnification or any other remedy based on, or with respect
to the accuracy or inaccuracy of, or compliance with, the representations,
warranties, covenants and agreements in any Transaction Agreement.
SECTION 4.06
    Restricted Securities. Such Purchaser understands that the Purchased Units
it is purchasing are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is knowledgeable with respect to Rule 144 of
the SEC promulgated under the Securities Act.
SECTION 4.07
    Certain Fees. No fees or commissions will be payable by such Purchaser to
brokers, finders, or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.
SECTION 4.08
    Legend. It is understood that the certificates evidencing the Purchased
Units will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
SECTION 4.09
    Reliance on Exemptions. Each Purchaser understands that the Purchased Units
are being offered and sold to such Purchaser in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Partnership is relying upon the truth and accuracy
of, and Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the availability of such exemptions and the eligibility of
Purchaser to acquire the Purchased Units.
SECTION 4.10
    Authority. Such Purchaser has all necessary power and authority to execute,
deliver and perform its obligations under the Transaction Agreements to which
such Purchaser is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by such Purchaser of the
Transaction Agreements and the consummation of the transactions contemplated
thereby, have been duly authorized by all necessary action on its part; and,
assuming the due authorization, execution and delivery by the other parties
thereto, the Transaction Agreements to which it is a party constitute the legal,
valid and binding obligation of such Purchaser, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.
ARTICLE V
    
COVENANTS
SECTION 5.01
    Taking of Necessary Action. Each of the Parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Partnership and each Purchaser shall use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the Purchasers or the Partnership, as
the case may be, advisable for the consummation of the transactions contemplated
by the Transaction Agreements.
SECTION 5.02
    Public Announcements. The initial press release with respect to the
transactions contemplated hereby shall be in a form to be reasonably agreed upon
by the Partnership and Bonanza. Thereafter, except as required by applicable
Law, neither the Partnership nor the Purchasers shall make any press release or
other public announcement with respect to the transactions contemplated hereby
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed).
SECTION 5.03
    Disclosure; Public Filings. The Partnership may, without prior written
consent or notice, (i) file the Transaction Agreements as exhibits to Exchange
Act reports, if required by applicable Law and (ii) disclose such information
with respect to any Purchaser as required by applicable Law or the rules or
regulations of the NASDAQ or other exchange on which securities of the
Partnership are listed or traded.
SECTION 5.04
    NASDAQ Listing of Additional Shares. The Partnership shall, prior to the
Closing Date, file a listing of additional shares with the NASDAQ to list the
Conversion Units and will otherwise use its reasonable commercial efforts to
list the Conversion Units on the NASDAQ and maintain such listing.
SECTION 5.05
    Use of Proceeds. The Partnership will use the net proceeds from the sale of
Class A Convertible Preferred Units under this Agreement to fund the acquisition
of certain properties in Nolan County, Texas, and any excess will be used for
other general partnership purposes, including the repayment of indebtedness.
SECTION 5.06
    ATM Program. The Partnership will provide notice to the ATM Managers
suspending the offering of Common Units under the ATM Program, effective for the
period beginning on the Closing Date and ending on the fifth anniversary of the
Closing Date, and will provide a copy of the same to Bonanza on or prior to the
Closing Date.
ARTICLE VI
    
CLOSING CONDITIONS
SECTION 6.01
    Conditions to Closing.
(a)
    Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of Purchased Units at Closing shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(i)
    no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
makes the transactions contemplated by this Agreement illegal; and
(ii)
    there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement.
(b)
    Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units on the Closing Date in accordance
with Schedule A hereto shall be subject to the satisfaction on or prior to the
Closing Date, as applicable, of each of the following conditions (any or all of
which may be waived by a particular Purchaser only on behalf of itself in
writing, in whole or in part):
(i)
    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
(ii)
    the representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date, and all
other representations and warranties of the Partnership shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only); and
(iii)
    the Partnership shall have delivered, or caused to be delivered, to the
Purchasers the Partnership’s closing deliveries described in Section 6.02.
(c)
    The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers on the
Closing Date shall be subject to the satisfaction on or prior to the Closing
Date, as applicable, of each of the following conditions with respect to each
Purchaser individually and not the Purchasers jointly (any or all of which may
be waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):  
(i)
    each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
(ii)
    the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date, and all other
representations and warranties of such Purchaser shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only); and
(iii)
    each Purchaser shall have delivered, or caused to be delivered, to the
Partnership such Purchaser’s closing deliveries set forth in Section 6.03.
SECTION 6.02
    Partnership Deliveries. At Closing, subject to the terms and conditions of
this Agreement, the Partnership will deliver, or cause to be delivered, to each
Purchaser or Bonanza, as applicable:
(a)
    evidence of issuance of a certificate evidencing the Purchased Units or the
Purchased Units credited to book-entry accounts maintained by the transfer
agent, as the case may be, bearing the legend or restrictive notation set forth
in Section 4.08, and meeting the requirements of the Amended Partnership
Agreement, free and clear of any Liens, other than transfer restrictions under
the Amended Partnership Agreement and applicable federal and state securities
laws;
(b)
    a certificate of the Secretary of State of the State of Delaware, dated as
of a recent date, to the effect that each of the General Partner and the
Partnership is in good standing;
(c)
    an Officer’s Certificate, substantially in the form attached to this
Agreement as Exhibit B;
(d)
    the Partnership Agreement Amendment, duly executed by the General Partner;
(e)
    the Registration Rights Agreement, duly executed by the General Partner on
behalf of the Partnership;
(f)
    the Monitoring Agreement, duly executed by the General Partner;
(g)
    the Standstill Agreement, duly executed by the General Partner;
(h)
    Lock-Up Agreements, duly executed by the Founders and Mid-Con Energy III,
LLC;
(i)
    a certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, dated the Closing Date, certifying as to
(i) the certificate of formation of the General Partner, the GP LLC Agreement,
the certificate of limited partnership of the Partnership, and the Partnership
Agreement, (ii) board resolutions authorizing the execution and delivery of the
Transaction Agreements and the consummation of the transactions contemplated
thereby and (iii) the incumbent officers authorized to execute the Transaction
Agreements, setting forth the name and title and bearing the signatures of such
officers;
(j)
    a cross receipt, dated the Closing Date, executed by the Partnership
confirming that the Partnership has received such Purchaser’s Purchase Price;
(k)
    a duly executed waiver of the General Partner with respect to certain of its
rights under the Partnership Agreement, in substantially the form attached
hereto as Exhibit D; and
(l)
    payment to Bonanza, by wire transfer of immediately available funds, of an
amount equal to the Reimbursable Legal Expenses set forth in the Expense Notice.
SECTION 6.03
    Purchaser Deliveries. At Closing, subject to the terms and conditions of
this Agreement, each Purchaser will deliver, or cause to be delivered, to the
Partnership:
(a)
    payment to the Partnership, by wire transfer(s) of immediately available
funds to the Partnership Bank Account, of such Purchaser’s Purchase Price;
(b)
    the Registration Rights Agreement, duly executed by such Purchaser;
(c)
    if not an individual, an Officers’ certificate, substantially in the form
attached to this Agreement as Exhibit C;
(d)
    the Monitoring Agreement, duly executed by Bonanza;
(e)
    the Standstill Agreement, duly executed by such Purchaser;
(f)
    a cross receipt, dated the Closing Date, executed by such Purchaser
confirming that such Purchaser has received the Purchased Units being purchased
by such Purchaser on such Closing Date pursuant hereto; and
(g)
    a completed Internal Revenue Service Form W-9, Form W-8BEN or applicable
substitute form.
ARTICLE VII
    
INDEMNIFICATION, COSTS AND EXPENSES
SECTION 7.01
    Indemnification by the Partnership. The Partnership agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
(a) from costs, losses, liabilities, damages, or expenses, and (b) hold each of
them harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein or
in any certificate or instrument delivered by or on behalf of the Partnership
hereunder, and in connection therewith, and promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them (whether
or not a party thereto), provided that such claim for indemnification relating
to a breach of any representation or warranty is made prior to the expiration of
such representations or warranties to the extent applicable.
SECTION 7.02
    Indemnification by Purchasers. Each Purchaser agrees, severally and not
jointly, to indemnify the Partnership, the General Partner and their respective
Representatives (collectively, “Partnership Related Parties”) from, and hold
each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation, or inquiries), demands and causes of
action and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including, without limitation, the reasonable fees
and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein or
in any certificate or instrument delivered by such Purchaser hereunder; provided
that such claim for indemnification relating to a breach of any representation
or warranty is made prior to the expiration of such representation or warranty;
and provided further, that in no event will such Purchaser be liable under this
Section 7.02 for any amount in excess of its Purchase Price.
SECTION 7.03
    Indemnification Procedure. Promptly after any Partnership Related Party or
Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third party, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement (each a “Third Party
Claim”), the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably acceptable to the Indemnified Party, any such matter as
long as the Indemnifying Party pursues the same diligently and in good faith. If
the Indemnifying Party undertakes to defend or settle, it shall promptly notify
the Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled, at
its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not settle any indemnified claim
without the consent of the Indemnified Party, unless the settlement thereof
imposes no liability or obligation on, involves no admission of wrongdoing or
malfeasance by, and includes a complete release from liability of, the
Indemnified Party.
SECTION 7.04
    Tax Treatment. All indemnification payments under this ARTICLE VII shall be
adjustments to the Per Unit Price except as otherwise required by applicable
Law.
ARTICLE VIII
    
MISCELLANEOUS
SECTION 8.01
    Interpretation. Article, Section, Schedule, and Exhibit references are to
this Agreement, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever a party has an
obligation under the Transaction Agreements, the expense of complying with such
obligation shall be an expense of such party unless otherwise specified therein.
Whenever any determination, consent or approval is to be made or given by a
Purchaser under the Transaction Agreements, such action shall be in such
Purchaser’s sole discretion, unless otherwise specified therein. The meaning
assigned to each term defined herein shall be equally applicable to both the
singular and the plural forms of such term and vice versa, and words denoting
any gender shall include all genders as the context requires. Where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning. A reference to any Party to this Agreement or a Person
party to any other agreement or document shall include such Party’s successors
and permitted assigns If any provision in the Transaction Agreements is held to
be illegal, invalid, not binding, or unenforceable, such provision shall be
fully severable and the Transaction Agreements shall be construed and enforced
as if such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Agreements, and the remaining provisions
shall remain in full force and effect. The Transaction Agreements have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
SECTION 8.02
    Survival of Provisions. The representations and warranties set forth in
Sections 3.01, 3.02, 3.03, 3.08, 3.09, 3.11, 3.19, 3.21, 3.22, 3.23, 3.24, 4.01,
4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive until
the date that is 30 days following the filing of the Partnership’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2017 regardless of any
investigation made by or on behalf of the Partnership or any Purchaser. The
covenants made in this Agreement or any other Transaction Agreement shall
survive the Closing indefinitely until performed and remain operative and in
full force and effect regardless of acceptance of any of the Purchased Units and
payment therefor and repayment, conversion, exercise, redemption or repurchase
thereof. All indemnification obligations of the Partnership and the Purchasers
pursuant to this Agreement shall remain operative and in full force and effect
unless such obligations are expressly terminated in a writing by the Parties,
regardless of any purported general termination of this Agreement.
SECTION 8.03
    No Waiver; Modifications in Writing.
(a)
    Delay. No failure or delay on the part of any Party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
(b)
    Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective, unless signed by each of Parties or each of the
original signatories thereto affected by such amendment, waiver, consent,
modification or termination. Any amendment, supplement or modification of or to
any provision hereof, any waiver of any provision hereof and any consent to any
departure by the Partnership from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on the Partnership in any case shall entitle the
Partnership to any other or further notice or demand in similar or other
circumstances.
SECTION 8.04
    Binding Effect; Assignment.
(a)
    Binding Effect. This Agreement shall be binding upon the Partnership, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in ARTICLE VII, and their respective successors and
permitted assigns.
(b)
    Assignment of Rights. All or any portion of the rights and obligations of
any Purchaser under this Agreement may be transferred by such Purchaser without
the consent of the Partnership, subject to the restrictions set forth in, and
compliance with the requirements of, Section 2.01(b). Any transfer or attempted
transfer of the rights and obligations of a Purchaser under this Agreement,
other than in accordance with Section 2.01(b), shall be null and void and of no
force and effect.
SECTION 8.05
    Communications. All notices and demands provided for hereunder shall be in
writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery, electronic
mail or personal delivery to the following addresses:
(a)
    If to any Purchaser or Bonanza:
To such Purchaser’s address listed on Schedule 8.05 hereof or such other address
as such Purchaser shall have specified by written notice to the Partnership.


With a copy, in the case of Bonanza or Purchasers who are Affiliates of Bonanza,
to (which shall not constitute notice):
Jackson Walker L.L.P.
2323 Ross Ave.
Suite 600
Dallas, Texas 75201
Attention: Jeffrey M. Sone
Email: jsone@jw.com


(b)
    If to the Partnership:
Mid-Con Energy Partners, LP
2431 East 61st Street
Suite 850
Tulsa, Oklahoma 74136
Attention: Charles L. McLawhorn, III
Email: cmclawhorn@midcon-energy.com


With a copy to (which shall not constitute notice):
Andrews Kurth LLP
1350 I Street, NW
Suite 1100
Washington, DC 20005
Attention: William J. Cooper
Email: bcooper@andrewskurth.com


or to such other address as the Partnership or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
SECTION 8.06
    Entire Agreement. This Agreement and the other Transaction Agreements are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein, with respect to the
rights granted by the Partnership or a Purchaser set forth herein and therein.
This Agreement and the other Transaction Agreements supersede all prior
agreements and understandings between the Parties with respect to such subject
matter. The Schedules and Exhibits referred to herein and attached hereto are
incorporated herein by this reference, and unless the context expressly requires
otherwise, are incorporated in the definition of “Agreement.”
SECTION 8.07
    Governing Law; Submission to Jurisdiction. This Agreement, and all claims or
causes of action (whether in contract or tort) that may be based upon, arise out
of or relate to this Agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), will be construed in accordance with and governed by the laws
of the State of Delaware.  The Parties hereby submit to the non-exclusive
jurisdiction of any U.S. federal or state court located in Dallas, Texas in any
action, suit or proceeding arising out of or based upon this Agreement or any of
the transactions contemplated hereby. The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute. 
Each of the Parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.
SECTION 8.08
    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, AND
AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
SECTION 8.09
    Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different Parties hereto in separate counterparts, including
facsimile or .pdf format counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
SECTION 8.10
    Termination.
(a)
    Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the mutual written consent
of the Partnership and the Purchasers entitled to purchase a majority of the
Purchased Units in accordance with Schedule A, or, with respect to any
Purchaser, that Purchaser and the Partnership.
(b)
    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i)
    if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal; or
(ii)
    if the Closing shall not have occurred on or before August 12, 2016.
(c)
    In the event of the termination of this Agreement as provided in Section
8.10(a) or Section 8.10(b), this Agreement shall forthwith become null and void.
In the event of such termination, there shall be no liability on the part of any
Party hereto, except with respect to the requirement to comply with any
confidentiality agreement in favor of the Partnership; provided that nothing
herein shall relieve any party from any liability or obligation with respect to
any willful breach of this Agreement.
SECTION 8.11
    Recapitalization, Exchanges, Etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all equity
interests of the Partnership or any successor or assign of the Partnership
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Purchased
Units, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations and the like of the Class A Convertible Preferred Units or the
Common Units occurring after the date of this Agreement.
SECTION 8.12
    Specific Performance. Damages in the event of breach of this Agreement by a
Party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each such Party, in addition to and without limiting any
other remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the Parties hereto hereby waives any and all defenses it may have on the ground
of lack of jurisdiction or competence of the court to grant such an injunction
or other equitable relief. The existence of this right will not preclude any
such Party from pursuing any other rights and remedies at law or in equity that
such Party may have.
(Signature Pages Follow)



IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
MID-CON ENERGY PARTNERS, LP


By: Mid-Con Energy GP, LLC,
its General Partner




By:     /s/ Jeffrey R. Olmstead    
Name: Jeffrey R. Olmstead
Title: Chief Executive Officer





BONANZA MASTER FUND, LTD.


By: Bonanza Capital, Ltd., its investment     manager


By: Bonanza Fund Management, Inc.,
its general partner


By:     /s/ Bernay Box    
Name: Bernay Box
Title: President
BONANZA CAPITAL, LTD.


By: Bonanza Fund Management, Inc.,
its general partner


By:     /s/ Bernay Box    
Name: Bernay Box
Title: President



THE CUSHING RENAISSANCE FUND


By: Cushing Asset Management, LP.,
is investment adviser


By: Swank Capital, LLC, its general partner


By:     /s/ Jerry V. Swank    
Name: Jerry V. Swank
Title: Managing Member




THE CUSHING FOCUSED MLP FUND, LP


By: Cushing Asset Management, LP.,
its general partner


By: Swank Capital, LLC., its general partner


By:     /s/ Jerry V. Swank    
Name: Jerry V. Swank
Title: Managing Member




THE CUSHING ENERGY INCOME FUND


By: Cushing Asset Management, L.P.,
its investment adviser


By: Swank Capital, LLC., its general partner


By:     /s/ Jerry V. Swank    
Name: Jerry V. Swank
Title: Managing Member




MAINSTAY CUSHING ENERGY INCOME FUND


By: Cushing Asset Management, L.P.,
its investment subadvisor


By: Swank Capital, LLC., its general partner


By:     /s/ Jerry V. Swank    
Name: Jerry V. Swank
Title: Managing Member



GOFF REN HOLDINGS, LLC,




By:     /s/ Keith B. Ohnmeis    
Name: Keith B. Ohnmeis
Title:     Manager    


GOFF MCEP HOLDINGS, LLC,
By: Its Manager: Goff Capital, Inc.
By:     /s/ John C. Goff    
Name: John C. Goff
Title:    President




RR ENERGY HOLDINGS, LLC




By:     /s/ Robert Raymond    
Name: Robert Raymond
Title:     Sole Member


JAMES R. REIS 1999 REVOCABLE LIVING TRUST




By:     /s/ James R. Reis    
Name: James R. Reis
Title:     Trustee


GAINSCO, INC.




By:     /s/ Terrence J. Lynch    
Name: Terrence J. Lynch
Title:     Senior Vice President





AUSTIN FAMILY PARTNERS




By:     /s/ J. Winston Krause    
Name: J. Winston Krause
Title: Partner



THE GOFF FAMILY FOUNDATION




By:     /s/ John Goff    
Name: John Goff
Title: Sole Director





SCG VENTURES LP


By: Stallings Mgmt LLC,
its manager




By:     /s/ Robert W. Stallings    
Name: Robert W. Stallings
Title: President







Purchaser
Class A Convertible Preferred Units
Purchase Price
 
 
 
The Cushing Energy Income Fund
116,279


$250,000.00


Mainstay Cushing Energy Income Fund
348,837


$750,000.00


The Cushing Renaissance Fund
465,116


$1,000,000.00


The Cushing Focused MLP Fund, LP
232,558


$500,000.00


Bonanza Master Fund, Ltd.
930,233


$2,000,000.00


Goff REN Holdings, LLC
2,139,535
$
4,600,000.00


Goff MCEP Holdings, LLC
2,046,512


$4,400,000.00


Austin Family Partners
465,116
$
1,000,000.00


The Goff Family Foundation
232,558
$
500,000.00


GAINSCO, Inc.
1,395,349
$
3,000,000.00


SCG Ventures LP
465,116
$
1,000,000.00


James R. Reis 1999 Revocable Living Trust
232,558
$
500,000.00


RR Energy Holdings, LLC
232,558
$
500,000.00


TOTAL
9,302,325


$20,000,000.00













--------------------------------------------------------------------------------


Exhibit A


Term Sheet
This Term Sheet has been prepared for discussion purposes only and does not
create a binding obligation or commitment on the part of any of the parties
referenced herein, their respective affiliates or representatives of such
parties or affiliates.
ISSUER:
Mid-Con Energy Partners, LP (the “Partnership”).
PURCHASERS:
Bonanza Capital, Ltd. or its assign (“Bonanza”) and certain co-investors
(collectively, the “Purchasers”).
SECURITIES:
Class A Preferred Units (“Preferred Units”) representing limited partner
interests in the Partnership, which will be convertible into common units
representing limited partner interests in the Partnership (“Common Units”) and
have such terms as described below.
INVESTMENT/ AMOUNT:
The Partnership expects to issue up to $25.0 million of Preferred Units upon
closing of the sale of the Preferred Units (the “Transaction”). All the
Preferred Units issued pursuant to this Transaction shall be purchased and sold
for the same price per Preferred Unit.
NUMBER OF UNITS/ UNIT PRICE:
On the closing date (“Closing Date”), each Purchaser will purchase a number of
Preferred Units equal to the aggregate purchase price in U.S. Dollars to be paid
by such Purchaser divided by $2.15 (the “Unit Purchase Price”).
USE OF PROCEEDS:
Net proceeds to the Partnership from the Transaction will be used to fund the
acquisition of certain properties in Nolan County, Texas and any excess will be
used for general partnership purposes, including the repayment of indebtedness.
ANTICIPATED SIGNING, ANNOUNCEMENT AND CLOSING DATE:
Definitive documents to be executed prior to or on August 1, 2016, followed by
the public announcement of the Transaction on such date.
Close the Transaction prior to or on August 12, 2016.
DISTRIBUTIONS:
The Partnership will pay to the Holders (as defined below) of Preferred Units a
cumulative, quarterly distribution in arrears on all Preferred Units then
outstanding (subject customary anti-dilution adjustments) (i) in cash at an
annual rate of 8.00%, or (ii) in the event that the Partnership’s existing
secured indebtedness prevents the payment of a cash distribution to all Holders,
in kind (additional Preferred Units) at an annual rate of 10.00%. Such
distributions will be paid for each such quarter within 45 days after such
quarter end; provided that the distribution for the quarter ending September 30,
2016 will be prorated.
ATM PROGRAM:
The Partnership will suspend its existing at-the-market offering (“ATM”) program
effective as of the Closing Date until the fifth anniversary of the Closing
Date. The consent of the Holders of a majority of the outstanding Preferred
Units shall be required to lift the suspension of the ATM program.
VOTING RIGHTS:
In addition to the rights set forth under “ATM Program” above and under
“Protective Provisions” below, Holders of the Preferred Units shall be entitled
to vote with the holders of the Common Units as a single class on all matters on
an as converted basis.
The General Partner will provide written notice to the Purchasers that the 20%
“vote blocker” in the Partnership Agreement will not apply to any of the
Purchasers (as permitted under clause (iv) of the definition of “Outstanding” in
the Partnership Agreement) or any Purchaser by virtue of acting in concert with
the other Purchasers.
PROTECTIVE PROVISIONS:
Without the consent of the Holders of a majority of the outstanding Preferred
Units, (i) no action shall be taken that adversely affects any of the rights,
preferences or privileges of the Preferred Units, (ii) the terms of the
Preferred Units shall not be amended, (iii) the Partnership shall not issue any
additional Preferred Units or any equity security senior or pari passu in right
of distribution or in liquidation to the Preferred Units, and (iv)  the
Partnership shall not incur any indebtedness for borrowed money (other than
under the existing credit facility, including any increase in the borrowing base
thereunder or any amendment or restatement thereof, and trade accounts payable
arising in the ordinary course of business).






--------------------------------------------------------------------------------





TERM, REDEMPTION, MANDATORY CONVERSION:
On the fifth anniversary of the Closing Date, a Holder will be entitled to elect
to cause the Partnership to redeem all or any portion of such Holder’s Preferred
Units for cash at the Unit Purchase Price, and any remaining Preferred Units
will thereafter be converted to Common Units on a one-for-one basis, subject
adjustment for splits, reverse splits, subdivisions, combinations and
reclassifications of the Common Units.
Upon conversion or redemption of Preferred Units on the fifth anniversary of the
Closing date, the Partnership shall pay any distributions (to the extent accrued
and unpaid as of the then most recent Preferred Units distribution date) on the
converted or redeemed units in cash.
CONVERSION AT HOLDER’S ELECTION:
At any time after the six-month anniversary of the Closing Date and prior to the
first to occur of (i) the fifth anniversary of the Closing Date or (ii) the
consummation of a Change of Control, a Holder may elect to convert all or a
portion of its Preferred Units into Common Units on a one-for-one basis, subject
adjustment for splits, reverse splits, subdivisions, combinations and
reclassifications of the Common Units; provided that any Holder electing
conversion request the conversion of at least the lesser of (i) 100% of such
Holder’s remaining Preferred Units or (ii) $1,000,000 of Preferred Units, based
on the Unit Purchase Price.
SETTLEMENT OF CONVERSION:
The Preferred Units will convert, on a one-for-one basis, subject to customary
adjustments for splits, reverse splits, subdivisions, combinations and
reclassifications of the Common Units.
Upon conversion of Preferred Units, the Partnership shall pay any distributions
(to the extent accrued and unpaid as of the then most recent Preferred Units
distribution date) on the converted units in cash.






--------------------------------------------------------------------------------







CHANGE OF CONTROL:
Immediately prior to the effectiveness of a Change of Control of the
Partnership, a Holder may elect to:
(i) have such Holder’s Preferred Units converted into Common Units, plus accrued
but unpaid distributions to the conversion date; or


(ii) if the Partnership is the surviving entity of the Change of Control,
continue to hold its Preferred Units.


If a Holder does not elect to convert all of its Preferred Units into Common
Units upon the effectiveness of a Change of Control, then, unless the
Partnership is the surviving entity of the Change of Control, the Partnership
shall redeem any remaining Preferred Units, in cash:
(i) prior to the second anniversary of the Closing Date, at 150% of the Unit
Purchase Price;


(ii) on or after the second but prior to the third anniversary of the Closing
Date, at 130% of the Unit Purchase Price; and


(iii) on or after the third but prior to the fourth anniversary of the Closing
Date, at 110% of the Unit Purchase Price; and


(iv) thereafter, at the Unit Purchase Price,


in each case, plus accrued but unpaid distributions to the redemption date.
“Change of Control” means the occurrence of any of the following events: (i) the
current owners of the General Partner have ceased to directly or indirectly own
at least 50% of the voting securities and the equity interests of the General
Partner, (ii) the General Partner is removed or withdraws in accordance with the
applicable terms of the Partnership Agreement, (iii) the Partnership’s Common
Units are no longer publicly traded on The NASDAQ Stock Market (“NASDAQ”) or
another national securities exchange or (iv) the sale, lease, transfer,
conveyance or other disposition (including by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
assets of the Partnership and its subsidiaries taken as a whole to any “person”
(as such term is used in Sections 13(d) of the Exchange Act).
REDEMPTION:
Except as set forth under “Term, Redemption, Mandatory Conversion” and “Change
of Control” above, Holders will have no right to cause the Partnership to redeem
the Preferred Units. Except as set forth under “Term, Redemption, Mandatory
Conversion” and “Change of Control” above, the Partnership will have no right to
redeem the Preferred Units.






--------------------------------------------------------------------------------





TRANSFER RESTRICTIONS:
Prior to the first anniversary of the Closing Date (the “Transfer Limitation
Period”), other than transfers to affiliates or to any other Purchaser, no
Purchaser shall transfer any Preferred Units owned by such Purchaser without
approval of the Partnership.
After the Transfer Limitation Period, each Purchaser may freely transfer any
Preferred Units owned by such Purchaser, other than to any party or group (as
defined by Section 13D of the Securities Exchange Act of 1934, as amended) that
after such transfer would own more than 15% of the outstanding Common Units on
an as converted basis.
In addition, no Holder will be permitted to transfer its Preferred Units (i) if
such transfer would cause a technical termination under Section 708 of the
Internal Revenue Code and (ii) such transfer is to a Competitor (as defined
below).
“Competitor” means any person or entity that (i) (a) is an operating company
(and not a financial institution, private equity fund or infrastructure fund)
and (b) is engaged in the ownership, acquisition, exploitation or development of
producing oil and natural gas properties, or (ii) is the general partner of a
publicly traded master limited partnership
STANDSTILL:
During the period commencing on the Closing Date and ending on the second
anniversary thereof, without the prior written consent of the Partnership, the
Holders of Preferred Units and their affiliates will not, directly or
indirectly:
•
    “short” any securities of the Partnership; or
•
    take any action, or seek to assist, advise, influence, induce or cause any
other person (within the meaning of Section 13(d)(3) of the Exchange Act) to
take any action, in connection with the removal of the General Partner as the
general partner of the Partnership or the election of a successor general
partner of the Partnership.
Nothing herein shall limit the Holders or any of them from discussing with the
General Partner the nomination and election of a designee of a Holder to the
Board of Directors of the General Partner or such designee’s subsequent service
as a member of the Board.
REGISTRATION RIGHTS/NASDAQ LISTING:
Resale Shelf. The Partnership shall use its reasonable best efforts to (i)
within 90 days of the Closing Date, file a registration statement (which will
not be an automatic shelf registration statement) registering resales of Common
Units issued or to be issued upon conversion of the Preferred Units, (ii) have
the registration statement declared effective within 180 days after the Closing
Date (the “Effectiveness Deadline”) and (iii) continually maintain the
effectiveness of the registration statement until all securities registered
pursuant to such registration statement have been sold or the third anniversary
of the Effectiveness Deadline. In addition, from and after the first anniversary
of the Closing Date, Holders of an aggregate of at least $1,000,000 of Preferred
Units (based on the Unit Purchase Price) shall have piggyback registration
rights on all Partnership registrations, subject to customary carve backs, and
Holders of an aggregate of at least $5,000,000 of Preferred Units (based on the
Unit Purchase Price) shall have demand registration rights; provided that the
Holders shall be entitled to a demand registration right not more frequently
than once during any twelve month period. The Partnership shall bear the
expenses of the demand and piggyback registrations, other than underwriting
discounts and commissions and the Holders’ respective costs of counsel.
Lock-up. The Partnership will cause the Founders and Yorktown (each, as defined
herein) to deliver lock-up agreements pursuant to which such persons will agree
not to sell any Common Units for the six months following the effectiveness of
the registration statement, subject to customary exceptions and as tolled by any
periods during which the registration statement is withdrawn or sales thereunder
are suspended.
Nasdaq Listing. On or prior to the Effectiveness Deadline, the Common Units
issuable upon conversion of the Preferred Units will be approved for listing on
the NASDAQ, subject to official notice of issuance.






--------------------------------------------------------------------------------





LIQUIDATION PREFERENCE:
In the event of any liquidation, dissolution or winding up of the Partnership,
each Preferred Unit will receive in preference to the holders of all existing
classes or series of equity securities of the Partnership a per unit amount
equal to the Unit Purchase Price (subject to any customary anti-dilution
adjustments), plus all accrued and unpaid distributions on such Preferred Units
(the “Liquidation Preference”).
RANKING:
The Preferred Units will rank senior to all existing classes or series of equity
securities of the Partnership with respect to distribution rights and
liquidation preference.
EXPENSES:
The Partnership shall pay to Bonanza the reasonable out-of-pocket legal fees and
expenses incurred by it in connection with the Transaction, subject to a maximum
aggregate amount of $25,000.
MONITORING FEE:
During the period beginning on the Closing Date and ending on the date on which
Bonanza no longer owns at least $1,000,000 of the Preferred Units, the
Partnership will pay to Bonanza a monitoring fee in the amount of $50,000 per
quarter, subject to proration for any partial quarters.
CERTAIN DEFINITIONS:
“Holders” means the Purchasers and any subsequent owners of any Preferred Units.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Mid-Con Energy Partners, LP.
“Founders” means Charles R. Olmstead, S. Craig George and Jeffrey R. Olmstead,
collectively.
“Yorktown” means Yorktown Partners LLC, Yorktown Energy Partners VI, L.P.,
Yorktown Energy Partners VII, L.P., Yorktown Energy Partners VIII, L.P.,
Yorktown Energy Partners IX, L.P. and Yorktown Energy Partners X, L.P.,
collectively.
GOVERNING LAW:
Delaware.








[Form of General Partner Officer’s Certificate]


Mid-Con Energy GP, LLC
Officer’s Certificate


[Closing Date], 2016


Pursuant to Section 6.02(c) of the Class A Convertible Preferred Unit Purchase
Agreement by and among Mid-Con Energy Partners, LP, a Delaware limited
partnership (the “Partnership”), and each of the Purchasers party thereto, dated
July 31, 2016 (the “Purchase Agreement”), the undersigned, being the Chief
Executive Officer of Mid-Con Energy GP, LLC, a Delaware limited liability
company, acting in its capacity as the general partner of Partnership, hereby
certifies as follows:


1.The Partnership has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date.
2.The representations and warranties of the Partnership contained in the
Purchase Agreement that are qualified by materiality or Partnership Material
Adverse Effect were true and correct when made and are true and correct on the
date hereof (as though made at and as of the date hereof), and all other
representations and warranties were true and correct in all material respects
when made and are true and correct in all material respects as of the date
hereof (as though made at and as of the date hereof), other than those
representations and warranties of the Partnership contained in the Purchase
Agreement that expressly relate to a different date, in which case, they are
correct in all material respects as of such date.
Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.


(Signature page follows)


The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as Chief Executive Officer of Mid-Con Energy GP,
LLC, a Delaware limited liability company, acting in its capacity as the general
partner of the Partnership.






            
Jeffrey R. Olmstead
Chief Executive Officer
Mid-Con Energy GP, LLC

[Form of Purchaser’s Officer’s Certificate]


Officer’s Certificate


[Closing Date], 2016


Pursuant to Section 6.03(c) of the Class A Convertible Preferred Unit Purchase
Agreement by and among Mid-Con Energy Partners, LP, a Delaware limited
partnership, and each of the Purchasers party thereto, dated July 31, 2016 (the
“Purchase Agreement”), the undersigned, being the President, Chief Executive
Officer or other authorized officer of the Purchaser set forth on the signature
page hereto, hereby certifies in his or her capacity as such, and not in his or
her individual capacity, solely with respect to such Purchaser as follows:


1.The Purchaser has performed and complied with the covenants and agreements
contained in the Purchase Agreement that are required to be performed and
complied with by the Purchaser on or prior to the Closing Date.


2.The representations and warranties of the Purchaser contained in the Purchase
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
were true and correct when made and are true and correct as of the date hereof
(as though made at and as of the date hereof), and all other representations and
warranties were true and correct in all material respects when made and are true
and correct in all material respects as of the date hereof (as though made at
and as of the date hereof), other than those representations and warranties of
the Purchaser contained in the Purchase Agreement that expressly relate to a
different date, in which case, they are correct in all material respects as of
such date.


Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.


(Signature page follows)





The undersigned has executed this Officer’s Certificate as of the date first
written above.






            
[Name of Officer]
[Title]



Form of General Partner Waiver
[Date], 2016


Mid-Con Energy GP, LLC (the “General Partner”), a Delaware limited liability
company and the general partner of Mid-Con Energy Partners, LP (the
“Partnership”), hereby waives any preemptive rights it may hold pursuant to
Section 5.7 of the First Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of December 20, 2011, as amended (the “Partnership
Agreement”), with respect to the Partnership’s privately negotiated Class A
Convertible Preferred Unit Purchase Agreement, dated as of July 31, 2016 (the
“Purchase Agreement”), by and among the Partnership and each of the Purchasers
set forth in Schedule A thereto (collectively, the “Purchasers”), pursuant to
which the Partnership has agreed to issue and sell (i) to the Purchasers an
aggregate 9,302,325 Class A Convertible Preferred Units representing limited
partner interests in the Partnership (and any Conversion Units issuable upon
conversion of any Class A Convertible Preferred Units) for an aggregate purchase
price of $20,000,000, and (ii) to any New Investors (as defined in the Purchase
Agreement) additional Class A Convertible Preferred Units (and any Conversion
Units issuable upon conversion of such additional Class A Convertible Preferred
Units) with an aggregate purchase price not to exceed $5,000,000.


The General Partner, in its capacity as the general partner of the Partnership,
hereby notifies the Purchasers, in accordance with clause (iv) of the definition
of “Outstanding” in the Partnership Agreement, that the Vote Blocker (as defined
below) set forth in the definition of “Outstanding” shall not apply to any
Purchaser, individually or by virtue of such Purchaser acting in concert with
one or more other Purchasers.


As used herein, “Vote Blocker” means the limitation set forth in the definition
of “Outstanding” in the Partnership Agreement that provides that any Person or
Group that beneficially owns 20% or more of the Partnership Interests of any
class then Outstanding shall not be entitled to vote any of the Partnership
Interests of any class owned by such Person or Group on any matter nor shall any
of the Partnership Interests of any class owned by such Person or Group be
considered Outstanding when sending notices of a meeting of Limited Partners to
vote on any matter, calculating required votes, determining the presence of a
quorum or for any other similar purposes under the Partnership Agreement.


Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Partnership Agreement.




(Signature page follows)







IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.
 
MID-CON ENERGY GP, LLC




By:            
Name: Jeffrey R. Olmstead
Title: Chief Executive Officer





[Form of Joinder Agreement]


JOINDER AGREEMENT
FOR
CLASS A CONVERTIBLE PREFERRED UNIT
SECURITIES PURCHASE AGREEMENT


The undersigned hereby agrees, effective as of August ___, 2016, to become a
party to that certain Class A Convertible Preferred Unit Purchase Agreement,
dated as of July 31, 2016, by and among Mid-Con Energy Partners, LP (the
“Partnership”) and each of the purchasers listed on Schedule A thereto (the
“Purchase Agreement”), and, for all purposes of the Purchase Agreement, to be
included within the term “Purchasers” (as defined in the Purchase Agreement). By
execution and delivery of this Joinder Agreement, the undersigned hereby agrees
(i) to be bound by all covenants, agreements, representations, warranties and
acknowledgements attributable to the Purchasers under the Purchase Agreement, as
if made by, and with respect to, the undersigned; and (ii) to perform all
obligations and duties required of a Purchaser with respect to its Purchased
Units. Capitalized terms used herein, but not otherwise defined herein, shall
have the meanings assigned to such terms in the Purchase Agreement.
The mailing and e-mail address to which notices should be sent to the
undersigned, for purposes of the Purchase Agreement, are set forth below:
PURCHASER:


Purchaser:    




By:        
Name:    
Title:    






Mailing Address:                        
                                
                                
Attention:                             
E-mail:                             







